Citation Nr: 9932708	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic disability due 
to undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service in the Navy from June 1973 to 
June 1977.  He had Army National Guard service which 
commenced in 1980 and terminated in 1993 and included active 
service from November 1990 to May 1991.  He served in 
Southwest Asia from January 15 to April 30, 1991.  

An appeal has been taken from a January 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for disabilities claimed as due to 
undiagnosed illness, but rated as cytomegalovirus infection 
(CMV) with toxoplasmosis and hemolytic anemia.  In 
August 1998, the veteran and his spouse testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case was 
initially before the Board in January 1999 when it was 
remanded for further development.  In June 1999, the Board 
obtained an opinion from a VA medical expert regarding the 
veteran's claim.  The opinion was forwarded to the veteran's 
representative for review and an opportunity to respond.  In 
September 1999, the representative advised that he had no 
further evidence or argument to present.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Subsequent to service, the veteran has been treated for 
symptoms including fatigue, weakness, body aches, 
gastrointestinal problems and anemia.  These symptoms have 
persisted over 6 months and have been objectively confirmed.  

3.  No clear diagnosis for the illness resulting in the above 
symptoms has been established and they cannot be attributed 
to a supervening event.  

CONCLUSION OF LAW

The veteran has a chronic disability resulting from an 
undiagnosed illness which may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
1991); 38 C.F.R. § 3.317 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed. 

I.  Background

The veteran's service medical records, including the report 
of his physical examination in April 1991 for separation from 
active service, do not reflect the presence of a chronic 
illness or the symptoms which subsequently developed.  

The veteran was hospitalized by the VA in September 1979 and 
again in April 1982 for recurrent pilonidal cysts.  During a 
VA orthopedic examination in April 1993 there was no 
reference to any complaints or symptoms consistent with an 
undiagnosed illness.

In December 1996 the veteran claimed service connection for a 
cytomegalovirus infection (CMV) with toxoplasmosis. 

The regional office later received private medical records 
including an October 1995 statement by Michael S. McHale, 
M.D., reflecting that he had seen the veteran for evaluation 
of anemia.  Dr. McHale indicated that the veteran had been 
hospitalized 4 times since returning from Saudi Arabia with 
diarrhea and/or vomiting.  He indicated that the veteran 
probably had some type of hemolytic process. 

The private medical records further reflect that the veteran 
was hospitalized at the Sioux Valley Hospital in 
December 1995 with complaints including weakness, fatigue, 
and body aches.  It was indicated that he had recently had a 
trip to China and had gotten sick there, as he had been 
exposed to many sick children.  It was noted that he had 
served in the Middle East in the military service in support 
of Operation Desert Storm and had also traveled in the 
Mediterranean area.  Various findings were recorded on 
physical examination and various laboratory studies were 
conducted.  The diagnosis was cytomegalovirus infection.  

The veteran was examined by the VA in March 1997, and the 
diagnoses included hemolytic anemia, cytomegalovirus 
infection, and toxoplasmosis infection.  It was concluded 
that the veteran's chronic fatigue and weakness were most 
likely related to an underlying hemolytic anemia and chronic 
CMV infection.  

During the course of the August 1998 hearing on appeal, the 
veteran related that he had returned from his trip to China 
about November 4, 1995, and that the trip had taken 14 days.  
It was contended that he was not medically sound prior to the 
trip and had had the onset of his medical problems well 
before the trip.  In 1992 he had begun going to the Winner 
Hospital and in 1993 he had had his gallbladder removed at 
that facility.  In early 1995 he had been diagnosed with 
severe anemia by Dr. Pinter and sent to Dr. McHale.  All of 
that treatment had taken place prior to his trip to China. 

The veteran later submitted an August 1998 statement by 
Richard L. Porter, Col. MC., State Surgeon for the South 
Dakota National Guard.  Dr. Porter indicated that he had 
commanded the veteran's unit during the Persian Gulf War.  
While he had not personally examined the veteran, he had 
reviewed the veteran's complete medical records.  In his 
opinion, the veteran had an undiagnosed illness.  Hemolytic 
anemia and chronic CMV infections were terms that described 
the signs and symptoms of a disease process and were not 
adequate to be used as a final diagnosis.  

The veteran's representative also submitted medical records 
from the Winner Regional Health Care Center from April 1997 
to January 1998; records from the Sioux Valley Hospital from 
December 1995; and records from the VA Medical Center, Sioux 
Falls from December 1995 to May 1998.  

In April 1999 the regional office received additional private 
medical records reflecting that the veteran was treated at 
the Baptist Hospital of Winner in January 1992 for 
gastroenteritis.  He was treated by the Family Practice 
Associates of Winner in February 1994 for a productive cough.  
In August 1995 he was treated at the Winner Regional Health 
Center for gastroenteritis.

The Board then referred the veteran's records to a VA medical 
expert for opinions regarding whether the diagnoses of 
cytomegalovirus infection with toxoplasmosis and hemolytic 
anemia were correct and if so, was there any relationship 
between those conditions and the veteran's service in 
Southwest Asia from January to April 1991.  

In June 1999, a VA medical expert reviewed the veteran's 
records and noted that the veteran had been evaluated for an 
acute illness manifested by cough, fever, and night sweats at 
the Sioux Valley Hospital in December 1995.  Both acute 
cytomegalovirus (CMV) and toxoplasmosis were apparently 
considered in the differential diagnoses of the veteran's 
condition and serologic studies were done.  The medical 
expert indicated that, although it was certainly possible 
that the veteran's acute illness in December 1995 was due to 
an acute CMV infection, a definitive diagnosis could not be 
made from the results of his serologic tests.  She stated 
that she did not believe that the symptoms the veteran 
currently complained of (fatigue, repeated episodes of upper 
respiratory infections, fever and night sweats) were in any 
way related to an active CMV infection because CMV was not 
known to cause a chronic persistent symptomatic infection in 
immunocompetent adults and the veteran had no evidence of 
profound immunosuppression. 

The VA medical expert further indicated that toxoplasmosis 
was an acute, self-limited infection in immunocompetent 
adults.  The findings in the veteran's case most likely 
represented a past infection.  She indicated that the 
antibody to Toxoplasma was quite common in the general 
population and titers might persist at high levels in healthy 
individuals for years with no known consequences.  

The VA medical expert further related that the veteran did 
appear to have a persistent mild anemia.  The cause of the 
anemia had not been fully explained despite an extensive 
evaluation.  Neither CMV infection or toxoplasmosis was known 
to cause a persistent hemolytic or macrocytic anemia, so she 
would not attribute the veteran's anemia to those conditions.  
She indicated that the veteran's anemia was mild and was 
unlikely to account for any of the other symptoms he 
described.

In summary, the medical expert concluded that the veteran had 
serologic evidence of past CMV and Toxoplasma infection but 
that the record did not provide evidence of when the 
infections occurred.  In her opinion the past infections were 
not related to his current symptomatology.  She indicated 
that the veteran appeared to have a mild hemolytic anemia, 
most probably complicating Gilbert's syndrome, a congenital 
abnormality in bilirubin metabolism.  The medical expert 
stated that, in her opinion, none of the findings were 
related to the veteran's service in Southwest Asia.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code to a Persian Gulf veteran who 
exhibits subjective indications of chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms, such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (1) Became manifest either during active 
military, naval or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2001, and (2) 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms and abnormal 
weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during service in Southwest Asia of if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event.  38 C.F.R. § 3.317(c).

The veteran's service medical records, including the report 
of his physical examination in April 1991 for separation from 
service do not reflect any chronic disability due to an 
undiagnosed illness.  He was hospitalized at the Sioux Valley 
Hospital in December 1995 with complaints including weakness, 
fatigue and body aches and after physical examination and 
laboratory studies were conducted, the final diagnosis was 
cytomegalovirus infection. The veteran was examined by the VA 
in March 1997 and the diagnoses included hemolytic anemia, 
cytomegalovirus infection and toxoplasmosis infection.  At 
that time the veteran's chronic fatigue and weakness were 
considered most likely related to the underlying hemolytic 
anemia and chronic CMV infection, however, in June 1999 the 
VA medical expert expressed an opinion that the past 
infections were not related to his current symptomatology.  
She reviewed the veteran's records and concluded that, 
although there was serologic evidence of past CMV and 
Toxoplasma infection, the veteran's records did not provide 
evidence of when such infections occurred.  She indicated 
that the veteran appeared to have a mild hemolytic anemia, 
most probably complicating Gilbert's syndrome, a congenital 
abnormality in bilirubin metabolism. 

The record reflects that the veteran served in Southwest Asia 
from January 15 to April 30, 1991 as a member of Operation 
Desert Storm and he is entitled to the presumption afforded 
by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding certain 
undiagnosed medical conditions including fatigue, muscle and 
joint pain, and gastrointestinal symptoms.  Although the 
medical expert concluded by expressing an opinion that none 
of the findings were related to the veteran's service in 
Southwest Asia, the balance of the opinion confirms that no 
other cause for these signs or symptoms has been established.  
The Board recognizes that no clear etiology for the 
constellation of symptoms defined as Persian Gulf syndrome 
exists.  The legal concept of compensation for undiagnosed 
illness was a presumption created to provide medical 
treatment and benefits for deserving veterans pending 
clarification of the medical nature of the disorder.  The 
legal presumption set out by Congress operates to supercede 
medical opinions, absent an established diagnosis.  In the 
June 1999 opinion, the VA medical expert indicated that, 
although the veteran had serologic evidence of past CMV and 
Toxoplasma infection, the past infections were not related to 
his current symptomatology.  She indicated that the veteran 
appeared to have a mild hemolytic anemia and she suggested 
Gilbert's syndrome as a possible diagnosis.  However, that 
diagnosis was only theoretical in nature and has not been 
considered or applied by any examining physician. 

The record establishes that the veteran currently has a 
chronic illness manifested by symptoms including fatigue, 
muscle and joint pain, gastrointestinal symptoms and anemia 
for which a medical cause has not been found.  Although the 
December 1995 records from the Sioux Valley Hospital indicate 
that the veteran had gotten sick during his trip to China 
after being exposed to many sick children, the medical 
records reflect that the veteran had been seen and treated 
for the various symptoms prior to his trip to China.  Thus, 
it does not appear that the China trip caused the veteran's 
current medical problems.  Accordingly, under the 
circumstances, an allowance of the claim for service 
connection for a chronic disability as an undiagnosed illness 
on a presumptive basis under the applicable statute and 
regulation is in order.  38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.317.  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for chronic disability due 
to an undiagnosed illness is established.  The appeal is 
granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

